Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 1 of 16 PageID 1



       is the subject of this action. Assignment to the Tampa Division is appropriate

       pursuant to Rule 1.02 of the Local Rules of the United States District Court, Middle

       District of Florida, because it is the county having the greatest nexus with the action,

       with due regard to the where the cause of action accrued and the situs of the subject

       property.

 4.    Plaintiff, KELLY SUNDAY, resides in Pinellas County, Florida, is sui juris and

       qualifies as an individual with disabilities as defined by the ADA. Plaintiff, as a result

       of advanced Parkinson’s Disease, is unable to engage in the major life activity of

       walking more than a few steps or standing without assistive devices. Instead, Plaintiff

       is bound to ambulate with a cane, Rollator, wheelchair, or other support and has

       limited use of her hands. She is unable to tightly grasp or pinch, or twist her wrist to

       operate turning door hardware or spigots. When ambulating beyond the comfort of

       her own home, Plaintiff must primarily rely on a wheelchair, Rollator, or cane.

       Plaintiff requires accessible handicap parking spaces located closest to the entrances

       of a facility. The handicap and access aisles must be of sufficient width so that she

       can embark and disembark to and from her vehicle. Routes connecting the handicap

       spaces and all features, goods and services of a facility must be level, properly sloped,

       sufficiently wide and without cracks, holes or other hazards that can pose a danger of

       tipping, catching wheels or cane, or falling. These areas must be free of obstructions

       or unsecured carpeting that make passage either more difficult or impossible.

       Amenities must be sufficiently lowered so that Plaintiff can reach them or use them as

       support while writing or using card devises. She has difficulty operating turning door

       knobs, sink faucets, locks or other operating mechanisms that require tight grasping,



                                             2
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 2 of 16 PageID 2



       twisting of the wrist or pinching. Sinks that have unwrapped pipes pose a danger of

       scraping or burning her legs. She requires grab bars both behind and beside a

       commode so that she can safely transfer to and from the seat, and she has difficulty

       reaching the flush control if it is on the incorrect side. She requires coat/purse hooks

       to be low enough to use from her mobility assisting device. Toilet paper and towel

       dispensers must be placed properly within reach when utilizing her mobility device.

       Mirrors must be positioned properly to enable Plaintiff to utilize same when using her

       mobility device. She cannot pass doorways that lack the proper clearance.

 5.    Plaintiff is a consumer who frequents businesses in the Tampa Bay Area.

 6.    When she travels throughout the Tampa Bay area, Plaintiff has and will continue to

       avail herself of public accommodations. Plaintiff’s attorneys, friends and medical

       providers are located in the Tampa Bay area which she frequents often and on a

       constant basis.

 7.    Plaintiff is an advocate of the rights of similarly situated disabled persons and is

       otherwise a “tester” for the purpose of asserting her civil rights and monitoring,

       ensuring, and determining whether places of public accommodation are in

       compliance with the ADA.

 8.    According to the Property Appraiser Record, Defendant WIEKER FAMILY

       INVESTMENTS, LP, a Foreign limited partnership (“Defendant”) owns real estate

       located at 7500 Ulmerton Road, #31, Largo FL 33771, upon which a place of public

       accommodation, as defined by the ADA and the regulations implementing the ADA,

       28 C.F.R. 36.201(a) and 36.104 operates.




                                            3
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 3 of 16 PageID 3



 9.    According to the Property Appraiser Record, Defendant CANADIAN EASTERN

       CORPORATION, LIMITED, a Foreign corporation (“Defendant”) owns real estate

       located at 7500 Ulmerton Road, #31, Largo FL 33771, upon which a place of public

       accommodation as defined by the ADA and the regulations implementing the ADA,

       28 C.F.R. 36.201(a) and 36.104 operates.

 10.   According to the Property Appraiser Record, Defendant NORMAN R. CLARK EST

       (“Defendant”) owns real estate located at 7500 Ulmerton Road, #31, Largo FL 33771,

       upon which a place of public accommodation as defined by the ADA and the

       regulations implementing the ADA, 28 C.F.R. 36.201(a) and 36.104 operates.

 11.   According to the Property Appraiser Record, NICOLA ROCCO, (“Defendant”) now

       deceased, appears on the deed and owns real estate located at 7500 Ulmerton Road,

       #31, Largo FL 33771, upon which a place of public accommodation as defined by the

       ADA and the regulations implementing the ADA, 28 C.F.R. 36.201(a) and 36.104

       operates.

 12.   Defendant RLM RECREATION, INC. a Florida Profit Corporation, (“Defendant”)

       owns the fictitious name “Sneaky’s Sports Bar & Grill” which business is a place of

       public accommodation as defined by the ADA and the regulations implementing the

       ADA, 28 C.F.R. 36.201(a) and 36.201(a) located at 7500 Ulmerton Road, #31, Largo

       FL 33771.

 13.   Defendant WIEKER FAMILY INVESTMENTS, LP, a Foreign limited partnership,

       conducts and transacts business under the laws of the state of Florida, and otherwise

       operates within the jurisdiction of this Court. Defendant is the owner, lessee, lessor

       or operator of commercial property and improvements, which is a place of public



                                           4
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 4 of 16 PageID 4



       accommodation as defined by the ADA and the regulations implementing the ADA,

       28 C.F.R. 36.201(a) and 36.104, commonly known as SNEAKY’S SPORTS BAR &

       GRILL, located at 7500 Ulmerton Road, #31, Largo, FL 33771 (hereinafter

       “Restaurant”).

 14.   Defendant CANADIAN EASTERN CORPORATION, LIMITED, a Foreign

       corporation, conducts and transacts business under the laws of the state of Florida,

       and otherwise operates within the jurisdiction of this Court. Defendant is the owner,

       lessee, lessor or operator of commercial property and improvements, which is a place

       of public accommodation as defined by the ADA and the regulations implementing

       the ADA, 28 C.F.R. 36.201(a) and 36.104, commonly known as SNEAKY’S

       SPORTS BAR & GRILL, located at 7500 Ulmerton Road, #31, Largo, FL 33771

       (hereinafter “Restaurant”).

 15.   Defendant NORMAN R. CLARK EST, conducts and transacts business under the

       laws of the state of Florida, and otherwise operates within the jurisdiction of this

       Court. Defendant is the owner, lessee, lessor or operator of commercial property and

       improvements, which is a place of public accommodation as defined by the ADA and

       the regulations implementing the ADA, 28 C.F.R. 36.201(a) and 36.104, commonly

       known as SNEAKY’S SPORTS BAR & GRILL, located at 7500 Ulmerton Road,

       #31, Largo, FL 33771 (hereinafter “Restaurant”).

 16.   NICOLA ROCCO, now deceased, appears on the deed that owns commercial

       property and improvements, which is a place of public accommodation as defined by

       the ADA and the regulations implementing the ADA, 28 C.F.R. 36.201(a) and




                                           5
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 5 of 16 PageID 5



       36.104, commonly known as SNEAKY’S SPORTS BAR & GRILL, located at 7500

       Ulmerton Road, #31, Largo, FL 33771 (hereinafter “Restaurant”).

 17.   Defendant RLM RECREATION, INC. a Florida Profit Corporation, (“Defendant”)

       owns the fictitious name “Sneaky’s Sports Bar & Grill” conducts and transacts

       business under the laws of the state of Florida, and otherwise operates within the

       jurisdiction of this Court. Defendant is the owner, lessee, lessor, or operator of

       commercial property and improvements, which business is a place of public

       accommodation as defined by the ADA and the regulations implementing the ADA,

       28 C.F.R. 36.201(a) and 36.201(a) commonly known as Sneaky’s Sports Bar & Grill

       located at 7500 Ulmerton Road, #31, Largo FL 33771 hereinafter “Restaurant.”

 18.   Unknown Defendant # 1 d/b/a SNEAKY’S SPORTS BAR & GRILL (“Defendant”)

       conducts and transacts business under the laws of the state of Florida, and otherwise

       operates within the jurisdiction of this Court. Defendant is the owner, lessee, lessor

       or operator of commercial property and improvements, which is a place of public

       accommodation as defined by the ADA and the regulations implementing the ADA,

       28 C.F.R. 36.201(a) and 36.104, commonly known as commonly known as Sneaky’s

       Sports Bar & Grill located at 7500 Ulmerton Road, #31, Largo FL 33771, hereinafter

       “Restaurant”.

 19.   Defendants WIEKER FAMILY INVESTMENTS, LP, CANADIAN EASTERN

       CORPORATION, LIMITED, NORMAN R. CLARK EST, NICOLA ROCCO, now

       deceased, RLM RECREATION, INC., dba Sneaky’s Sports Bar & Grill and

       Unknown Defendant # 1 are jointly and severally liable.




                                           6
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 6 of 16 PageID 6



 20.   Plaintiff has retained undersigned counsel and law firm to commence and prosecute

       this action to stop marginalization of disabled or qualified disabled persons

       committed by Defendant under the ADA. Pursuant to 42 U.S.C. § 12205 and 28

       C.F.R. 36.505, Plaintiff is entitled to immediate temporary and permanent injunctive

       relief to prevent the present, continued, and future discrimination and discriminatory

       practices so evidenced by Defendants and the Restaurant as further described

       hereinafter, reasonable attorney’s fees, costs and litigation expenses.

                                 BACKGROUND

 21.   Defendants’ Restaurant is a place of public accommodation as defined by the ADA

       because it is, or is part of, a place of exhibition, entertainment, sales, rental, or eating

       establishment. The Restaurant allows the general public access to partake of food and

       beverages. As such, the subject Restaurant is a sales establishment, which is a place

       of public accommodation pursuant to 42 U.S.C. §12181 and must comply with the

       ADA. This means it must not discriminate against individuals with disabilities and

       may not deny full and equal enjoyment of the services afforded to the general public

       and the Defendants have subjected themselves to the ADA.

 22.   In   addition    to    Title    III’s   prohibition    of    denial-of-participation,    no

       public accommodations may “afford an individual or class of individuals, on the basis

       of disability … directly, or through contractual licensing, or other arrangements with

       the opportunity to participate in or benefit from a good, service, facility, privilege,

       advantage, or accommodation that is not equal to that afforded to other

       individuals.” 42 U.S.C. § 12182(b)(1)(A)(ii).




                                               7
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 7 of 16 PageID 7



 23.   The broad mandate of the ADA is to provide an equal opportunity for individuals

       with disabilities to participate in and benefit from all aspects of American civic and

       economic life.    That mandate extends to restaurants, such as the Defendants’

       establishment.

 24.   The ADA is the industry standard adopted by major companies and governmental

       agencies to ensure their establishments are accessible to disabled persons; the

       guidelines are readily achievable. These guidelines are readily available via the

       internet so that a business designing an establishment can easily access the standards

       and provide several basic components to incorporate into the Restaurant so that

       persons with disability may have accessibility.

 25.   Pursuant to Title III, “[n]o individual shall be discriminated against on the basis

       of disability in the full and equal enjoyment of the goods, services, facilities,

       privileges, advantages, or accommodations of any place of public accommodation by

       any person who owns, leases (or leases to), or operated a place of public

       accommodation.” 42 U.S.C. § 12182(a).

 26.   Public accommodations are prohibited from subjecting “an individual or class

       of individuals on the basis of a disability … directly, or through contractual,

       licensing, or other arrangements, to a denial of the opportunity of the individual or

       class to participate in or benefit from the goods, services, facilities, privileges,

       advantages, or accommodations of an entity.” 42 U.S.C. § 12182(b)(1)(A)(i).

 27.   Defendants are obligated to comply with 42. U.S.C. § 12182(b)(2)(A)(ii), which

       defines discrimination as “a failure to make reasonable modifications in policies,

       practices, or procedures, when such modifications are necessary to afford such goods,



                                            8
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 8 of 16 PageID 8



       services, facilities, privileges, advantages, or accommodations to individuals with

       disabilities[.]”

 28.   Separate is not equal and discrimination includes “a failure to take such steps as may

       be necessary to ensure that no individual with a disability is excluded, denied

       services, segregated or otherwise treated differently than other individuals because of

       the      absence        of      auxiliary      aids    and     services[.]”      42   U.S.C.    §

       12182(b)(2)(A)(iii). Defendants’ disparate treatment of persons who are not disabled

       or not qualified disabled, from persons who are disabled or qualified disabled, violate

       Federal law, and such discrimination must cease.

                          COUNT I – INJUNCTIVE RELIEF

 29.   Plaintiff realleges paragraphs 1 through 28 as if fully set forth herein.

 30.   Defendants own and operate, either itself or through third parties, a Restaurant open

       to the general public. The Restaurant allows members of the public to partake of the

       goods,      services,        features,   facilities,   benefits,   advantages,    amenities    and

       accommodations of the Restaurant.

 31.   Defendants failed to comply with ADA criteria in violation of general prohibition

       against discrimination for individuals with disabilities and the specific requirement(s)

       concerning public accommodations including, but not limited to the following

       (Plaintiff anticipates additional ADA violations, including but not limited to

       violations present in the men’s restroom(s), will be disclosed during the discovery

       process):

 a)    no compliant seating at the bar area, thus preventing Plaintiff from utilizing the full

       amenities while utilizing her mobility devices;



                                                     9
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 9 of 16 PageID 9



 b)    door knob on main bathroom door requires twisting and turning to operate. Plaintiff

       has advanced Parkinson’s Disease which prevents her from gripping or twisting the

       door knob, thus impairing her ability to utilize the bathroom;

 c)    handicapped accessible bathroom stall is missing grab bars, thus preventing Plaintiff

       from transferring to and from the toilet seat;

 d)    commode is too low, thus preventing Plaintiff from transferring to and from the toilet

       seat when utilizing her mobility device;

 e)    sink spigots in restroom require gripping, twisting, and turning, which Plaintiff cannot

       grasp or grip the spigots due to the limited use of her hands;

 f)    main sink blocked by a vanity, thus blocking access to the sink when utilizing her

       mobility devices;

 g)    the bathroom is a single person stall, thereby requiring Plaintiff to twist or pinch

       doorknob to lock; Plaintiff’s advanced Parkinson’s Disease severely limits the use of

       her hands, thus preventing her from closing the door properly.

 h)    the bathroom mirror is too high for Plaintiff to use when she is utilizing her mobility

       devices;

 i)     bathroom is too small to accommodate Plaintiff’s wheelchair;

 j)    hallway leading to restrooms is too narrow to accommodate Plaintiff’s wheelchair;

 k)    no ADA signage directing Plaintiff to accessible features in the restaurant;

 l)    insufficient number of ADA accessible parking spaces, thus limiting Plaintiff’s ability

       to park;

 m)    sign purporting to reserve the space for ADA patrons is broken and lacks the proper

       verbiage, thus preventing Plaintiff from utilizing the space;



                                            10
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 10 of 16 PageID 10



   n)    no marked ADA access route from public right of way to the restaurant which

         endangers Plaintiff when traversing through parking lot;

   o)    ADA spaces are not painted or clearly marked; non-complaint spaces are not reserved

         for disabled patrons such as Plaintiff, thus depriving of the ability to park as intended;

   p)    surface of parking lot is rough with loose gravel and pits, creating a slipping, tripping,

         or falling hazard for Plaintiff.

   32.   On or about January 20, 24, and 27, 2020, Plaintiff patronized the Defendants’

         Restaurant and encountered the above listed barriers, which impeded her ability to

         enjoy and partake of the amenities in the same manner as an able-bodied person. See

         attached Composite Exhibit “A”.

   33.   Plaintiff encountered barriers with Defendants’ Restaurant in violation of the ADA as

         set forth above, which inhibited Plaintiff from patronizing Defendants’ establishment

         and has otherwise deterred Plaintiff from being able to use and enjoy Defendants’

         public accommodations in the same manner as non-disabled individuals. The

         inaccessibility of Defendants’ Restaurant has caused Plaintiff undue burden and

         hardship. Alterations to Defendants’ Restaurant are readily achievable. At the time of

         the commencement of this action, the Defendants’ Restaurant lacked complete

         compliance with the ADA.

   34.   Within ninety (90) days from the service of the Complaint, Plaintiff will revisit the

         Restaurant to ensure compliance with the ADA and 28 C.F.R. § 36.302(e) and will

         use the Restaurant and otherwise avail herself of the goods, services, features,

         facilities, benefits, advantages, amenities, and accommodations at the Restaurant,

         provided the barriers have been removed.



                                               11
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 11 of 16 PageID 11



   35.   Plaintiff is continuously aware that the subject Restaurant remains non-compliant and

         that it would be a futile gesture to revisit the Restaurant as long as those violations

         exist unless she is willing to suffer additional discrimination.

   36.   Once Defendant complies with the ADA, Plaintiff will be able to enjoy the

         accommodations that suits her needs in the same manner as able bodied individuals,

         which is the purpose of the ADA.

   37.   The violations present at the Defendants’ Restaurant infringe upon Plaintiff’s right to

         travel free from discrimination.

   38.   Plaintiff continues to desire to patronize the Defendants’ Restaurant, but is unable to

         do so until the barriers are removed, thus will continue to suffer irreparable injury

         from the Defendants’ intentional acts, policies, and practices set forth herein unless

         enjoined by this Honorable Court.

   39.   Plaintiff has suffered and continues to suffer frustration and humiliation as the result

         of the discriminatory conditions at the Defendants’ Restaurant. By continuing to

         operate a Restaurant with discriminatory conditions, Defendants contribute to

         Plaintiff’s sense of isolation and segregation, and deprives the Plaintiff of full and

         equal enjoyment of the goods, services, facilities, privileges and accommodations

         available to the general public. By encountering the discriminatory conditions at

         Defendants’ Restaurant, and knowing it would be futile to return to the Restaurant

         unless she is willing to endure additional discrimination, Plaintiff is deprived of the

         same advantages, privileges, goods, services, amenities, and benefits readily available

         to the general public.




                                               12
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 12 of 16 PageID 12



   40.   By maintaining a Restaurant with ADA violations, Defendants deprive Plaintiff of the

         equality of opportunity offered to the general public.

   41.   The Defendants’ Restaurant did not offer adequate amenities to permit a disabled

         person such as Plaintiff with mobility impairments to use and navigate the Restaurant

         in an effective manner as set out above.

   42.   When Restaurants impose barriers like Defendants’, mobility impaired users, such as

         Plaintiff, are excluded from the content and services available.

   43.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

         of Defendants’ discrimination until the Defendant is compelled to modify its

         Restaurant to comply with the requirements of the ADA and to continually monitor

         and ensure that the subject Restaurant remain in compliance.

   44.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from

         the Defendants’ non-compliance with the ADA with respect to the Restaurant and has

         reasonable grounds to believe she will continue to be subjected to discrimination in

         violation of the ADA by the Defendants.

   45.   Because of Defendants’ denial of full and equal access to, enjoyment of,

         and communication with, its goods, services, facilities, privileges, advantages, and

         accommodations, Plaintiff and others similarly situated has suffered, and continues to

         suffer, an injury in fact, which is concrete and particularized, present, actual and a

         direct result of Defendants’ conduct or omission.

   46.   The Defendants’ have discriminated against the Plaintiff by denying her access to,

         and full and equal enjoyment of, the goods, services, facilities, privileges, amenities,

         advantages and accommodations of the Restaurant.



                                              13
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 13 of 16 PageID 13



   47.   The Plaintiff and all others similarly situated will continue to suffer such

         discrimination, injury and damage without the immediate relief provided by the ADA

         as requested herein.

   48.   Defendants have discriminated against the Plaintiff by denying her access to full and

         equal enjoyment of the goods, services, facilities, privileges, amenities, advantages

         and accommodations of its place of public accommodation or commercial facility in

         violation of 42 U.S.C. § 12181, et seq., and 28 C.F.R. § 36.302(e). Furthermore, the

         Defendants continue to discriminate against the Plaintiff, and all those similarly

         situated, by failing to make reasonable modifications in policies, practices, or

         procedures, when such modifications are necessary to afford all offered goods,

         services, privileges, facilities, amenities, advantages and accommodations to

         individuals with disabilities; and by failing to take such efforts that may be necessary

         to ensure that no individual with a disability is excluded, denied services, segregated

         or otherwise treated differently than other individuals because of the absence of

         auxiliary aids and services.

   49.   Because Plaintiff has no contractual relationship with the Defendants and because she

         is not entitled to damages from Defendants, Plaintiff is without adequate remedy at

         law and is suffering irreparable harm. Plaintiff and others will continue to suffer

         irreparable injury from Defendants’ intentional acts, policies, and practices set forth

         herein unless enjoined by the court. Plaintiff has no plain, adequate, or complete

         remedy at law to redress the wrongs alleged herein and this suit for and injunctive

         relief is the only means to secure adequate redress from the Defendants’ unlawful and

         discriminatory practices.



                                              14
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 14 of 16 PageID 14



   50.   As a result of the inaccessibility of the Defendants’ Restaurant and by the barriers to

         access its Restaurant, the Defendants have denied individuals with disabilities who

         are mobility impaired full and equal enjoyment of the information and services that

         the Defendants have made available to the general public in its Restaurant in

         derogation of 42 U.S.C. sec. 12101 et seq., and as prohibited by 42 U.S.C. sec. 12182

         et. seq.

   51.   The Defendant has violated the ADA (and continues to do so) by denying access to

         its Restaurant to individuals with disabilities who are mobility impaired. These

         violations within the Restaurant are ongoing, and removal of the barriers are readily

         achievable.

   52.   Defendants use standards, criteria or methods of administration that have a

         chilling effect, discriminatory effect, or perpetration of discrimination on the Plaintiff

         and a protected class of citizens.

   53.   Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

         Plaintiff’s request for injunctive relief, including an order to require the Defendants to

         alter the subject Restaurant to make it readily accessible and useable to the Plaintiff

         and all those other persons with disabilities as defined by the ADA and 28 C.F.R. §

         36.302(e); or by closing the Restaurant until such time as the Defendants cure its

         violations of the ADA.

   54.   As a result of the Defendants’ inadequate development and administration of the

         Restaurant, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. sec. 12133 to

         remedy the discrimination.




                                              15
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 15 of 16 PageID 15



   55.      Pre-suit notice to the Defendants of the Defendants’ violations of ADA is not

            required pursuant to the ADA.

   56.      Any and all conditions precedent to the action have been fulfilled, performed, or

            waived; specifically, on or before January 30, 2020, the undersigned performed a

            diligent search of online public records, and according to those records, the

            Defendants have not registered for remediation nor have been sued for violations

            described herein.

   57.      Pursuant to 42 U.S.C. sec. 12188, this Court is vested with the authority to grant

            Plaintiff injunctive relief; including an Order to:

            a. Require Defendants to remove all readily achievable barriers to comply with the

                ADA, and

            b. Require Defendants to cease and desist discriminatory practices and if necessary

                to cease and desist operations of the Restaurant until the requisite modifications

                are made such that its Restaurant becomes equally accessible to persons with

                disabilities.

         WHEREFORE Plaintiff demands judgment against Defendants and requests the

         following injunctive relief:

         a) The Court enter an Order granting temporary, preliminary and permanent injunction

            prohibiting    Defendants    from    operating    its   Restaurant    without    adequate

            accommodation for the mobility impaired;

         b) The Court enter an Order requiring Defendants to update its Restaurant to remove

            barriers in order that the individuals with mobility disabilities can access the

            Restaurant and facilities to the full extent required by the Title III if the ADA;


                                                  16
Case 8:20-cv-00237-WFJ-SPF Document 1 Filed 01/30/20 Page 16 of 16 PageID 16



       c) The Court enter an Order requiring Defendants to clearly display the universal

          disabled logo within its Restaurant, wherein the logo would lead to ADA compliant

          amenities which would state Defendants’ accessibility information, facts, policies,

          and accommodations. Such a clear display of the disabled logo is to ensure that

          individuals who are disabled are aware of the availability of the accessible features of

          Restaurant;

       d) The Court enter an Order requiring Defendants to provide ongoing support for ADA

          accessibility by implementing an ADA accessibility policy, and providing for ADA

          accessibility feedback to ensure compliance thereto;

       e) The Court enter an Order directing Defendants to evaluate its policies, practices, and

          procedures toward persons with disabilities, for such reasonable time so as to allow

          the defendants to undertake and complete corrective procedures to the Restaurant;

       f) The Court award reasonable attorney’s fees, all costs, (including but not limited to

          court costs and expert fees), and other expenses of suit, to the Plaintiff; and

       g) That the Court award such other and further relief as it deems necessary, just and

          proper.


Dated: January 30, 2020.
                                     Respectfully submitted,
                                     McDONALD & MINCE, PLLC

                                     __/s/ Melissa Gilkey Mince__________
                                     Melissa GilkeyMince, Esq. / FBN: 546230
                                     Email: mmince@mcdonaldandmincelaw.com
                                     Tel: 727-488-1988
                                     801 West Bay Drive, Suite 113
                                     Largo, Florida 33770
                                     Layla K. McDonald, Esq., FBN 11308
                                     Secondary Email: eserve@mcdonaldandmincelaw.com



                                                17
